In re Safeco Insurance Co. of America;— Defendants); applying for writ of certiora-*377ri and/or review; to the Court of Appeal, Third Circuit, No. CW90-0575; Parish of St. Landry, 27th Judicial District Court, Div. “D”, No. 86-1409.
Prior report: La.App., 589 So.2d 625.
Granted. Summary judgment reversed. Case remanded to the district court for further proceedings. There appear to be genuine issues of material fact related to defenses asserted which are personal to the surety and may not be precluded by the arbitration award.
MARCUS and WATSON, JJ., would deny the writ.